 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDas defined in the Act, constitute a unit appropriate for the purposes:of collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election 4 omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Election.4 The Petitioner submitted an adequate showing of interest among the employees inthe unit it sought to decertify.However,in view of our finding that the unit shouldencompass all technical employees,we hereby instruct the Regional Director not to pro-ceed with the election herein directed until he shall have first determined that the Peti-tioner has made a sufficient showing of interest among the employees in the unit foundappropriate herein. 'Comus Manufacturing Co., Inc.andAmalgamated ClothingWorkers of America,CIO, Petitioner.Case No. 1-RC-4004.July 25,1955DECISION, ORDER, AND DIRECTION OF SECONDELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on May 11, 1955, underthe direction and supervision of the Regional Director for the FirstRegion among the employees in the stipulated unit.Upon completionof the election, all parties were furnished a tally of ballots.Thetally showed that of approximately 137 eligible voters, 129 cast validballots, of which 42 were for and 87 were against the Petitioner.The tally also showed that there were three challenged ballots.On May 16, 1955, the Petitioner filed timely objections to conductaffecting the results of the election.The Regional Director investi-gated the objections and on June 15, 1955, duly issued and servedupon the parties his report oil objections, in which he recommendedthat the election held on May 1.1, 1955, be set aside.On June 25,the Employer filed timely exceptions to the Regional Director's reporton objections.Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.12.The labor organization involvedclaims to represent certainemployeesof the Employer.3.A question affecting commerce exists concerningthe representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.As stipulated by the parties the following employees of theEmployer constitute a unit appropriate for the purposesof collec-113 NLRB No. 33. AMALGAMATED MEAT CUTTERS275tive bargaining within the meaning of Section 9 (b) of the Act : Allproduction and maintenance employees of the Employer at its NewBedford,Massachusetts, plant, excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act.5.The Regional Director found that on May 11, 1955, within 2hours before the scheduled time for the election, the Employer's presi-dent made speeches to massed assemblies of employees on the Em-ployer's premises during working hours, in which he "advocatedamong other things, retention of the happy family relationship andthe lack of need for outsiders."The Regional Director further foundthat the making of these speeches violated the Board's rule establishedin thePeerless Plywoodcase,' that employers and unions alike areprohibited from making election speeches on company time to massedassemblies of employees within 24 hours before an election.He there-fore recommended that the election be set aside.The Employer excepts to the Regional Director's recommendation,stating merely that the "informal statement" made by the Employer'spresident to the employees was not addressed to a massed assembly ofemployees, and that the statement related primarily to the employees'right to vote and freedom of choice without retaliation or reprisalfrom the employer.The Employer does not, however, offer any evi-dence in support of its exception, or any specific explanation ofcircumstances contrary to those found by the Regional Director.Wetherefore find no merit in the Employer's exception.Under the circumstances, we hereby adopt the Regional Director'sfinding that the Employer's speeches violated the Board's rule againstelection speeches made to employees on company time within 24hours of an election.2We therefore set aside the election of May 11,1955, and direct that a new election be conducted.[The Board set aside the election of May 11, 1955.][Text of Direction of Second Election omitted from publication.]1Peerless Plywood Company,107 NLRB 427.a IbidAmalgamatedMeat Cutters and ButcherWorkmen of NorthAmerica, AFL, Local.No.88 andHarold A. Thomas, Jr.andG. CarrollStribling.Case No. 14-CC-56. July 26, 1955DECISION AND ORDEROn September 15, 1954, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent Union had not engaged in unfair labor practices with-113 NLRB No. 31.